



INTERNAP CORPORATION


AMENDED AND RESTATED 2017 STOCK INCENTIVE PLAN


STOCK GRANT CERTIFICATE


FOR RESTRICTED STOCK GRANTED TO DIRECTORS


1.    Award of Stock. Internap Corporation (the “Company”) hereby awards to the
director (“Participant”) named in the Notice of Grant of Restricted Stock
(“Notice”), a grant of Restricted Stock (“Stock”) for the total number of shares
set forth on the Notice (the “Award”), subject to the terms, definitions and
provisions of the Internap Corporation Amended and Restated 2017 Stock Incentive
Plan, (the “Plan”), which is incorporated herein by reference, and the terms of
this Stock Grant Certificate (the “Certificate”) and Plan Prospectus. Unless
otherwise defined herein, terms not defined in this Certificate shall have the
meanings ascribed to them in the Plan. In the event of a conflict between the
terms and conditions of the Plan and those of this Certificate, the terms and
conditions of the Plan shall prevail.
2.    Terms of Award.
2.1    Performance and Time Vesting. The Award granted to the Participant
hereunder shall become vested on the dates set forth on Annex A (the “Vesting
Date”) provided; that the Participant is providing service to the Company or its
affiliates or subsidiaries on the Vesting Date.
2.2    Lapsing of Restrictions. Subject to the limitations contained herein, the
restrictions on the Award shall lapse, and the Award shall vest, as provided in
the Notice, provided that vesting shall cease upon the termination of
Participant’s status as a Director. The period during which the Stock is subject
to restrictions imposed by the Plan and this Certificate shall be known as the
“Restricted Period.”
2.3    Number of Shares of Stock. The number of shares of Stock subject to the
Award may be adjusted from time-to-time as provided in Section 11 of the Plan.
2.4    Restrictive Legends. The shares issued under the Award shall be endorsed
with appropriate legends determined by the Company.
3.    Effect of Termination of Status. Except as otherwise provided in an
written agreement between the Participant and the Company or resolution of the
Compensation Committee, if the Participant’s services with the Company is
terminated, the unvested portion of any Stock (“Unvested Shares”) shall be
forfeited without any consideration to the Participant on the date of
termination of service.
4.    Rights as a Stockholder. During the Restricted Period, Participant shall
have all voting, dividend, liquidation and other rights with respect to the
Stock held of record by Participant as if Participant held unrestricted Stock;
provided, however, that the Unvested Shares shall be subject to any restrictions
on transferability or risks of forfeiture imposed pursuant to the Plan, the
Notice or this Certificate. Any noncash dividends or distributions paid with
respect to Unvested Shares shall be subject to the same restrictions as those
relating to the Stock awarded under this Certificate. After the restrictions
applicable to the Stock lapse, Participant shall have all stockholder rights,
including the right to transfer the shares, subject to such conditions as the
Company may reasonably specify to ensure compliance with federal and state
securities laws.
    
5.    No Obligation to Employ. Nothing in this Certificate or the Plan shall
confer on Participant any right to continue in the employ of, or other
relationship with, the Company, or limit in any way the right of the Company to
terminate Participant’s employment or other relationship at any time, with or
without cause.
6.    Taxes and Withholding. The Participant shall be responsible for all
amounts necessary to satisfy any and all federal, state and local withholding
attributable to the Stock awarded under this Certificate, including, without
limitation, the award or vesting of, or payments of dividends with respect to,
the Stock, and shall remit such amounts as required directly to the Internal
Revenue Service.
7.    Transferability. Until the restrictions lapse as set forth herein, the
Stock granted under this Certificate may not be sold, pledged, loaned, gifted,
or otherwise transferred in any manner (otherwise than by will or by the laws of
descent and distribution) and may not be subject to lien, garnishment,
attachment or other legal process. In addition, the Participant agrees to comply
with any written holding requirements adopted by the Company for directors in
respect of any Stock.
8.    Interpretation. Any dispute regarding the interpretation of this
Certificate or Plan shall be submitted by Participant or the Company to the
Compensation Committee for review. The resolution of such a dispute by the
Compensation Committee shall be final and binding on the Company and
Participant.
 
9.    Governing Law.  This Certificate shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.
 
10.    Entire Agreement.  The Plan, Notice and Prospectus are hereby
incorporated by reference and made a part hereof. This Certificate, Plan, Notice
and Prospectus constitute the entire agreement of the parties and supersede all
prior undertakings and agreements with respect to the subject matter hereof.


11.    Successors and Assigns. The Company may assign any of its rights under
this Certificate. This Certificate shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Certificate shall be binding
upon Participant and Participant’s heirs, executors, administrators, legal
representatives, successors and assigns.
 
12.    Amendments.  This Certificate may be amended or modified at any time only
by an instrument in writing signed by each of the parties hereto.


13.    Clawback/Forfeiture. If the Participant receives any amount in excess of
what the Participant should have received with respect to the Stock for any
reason (including without limitation by reason of a financial restatement,
mistake in calculations or other administrative error), then the Participant
shall be required to repay any such excess amount to the Company upon thirty
(30) days prior written demand by the Compensation Committee. To the extent
required by the Company’s Clawback Policy or applicable law (including without
limitation Section 304 of the Sarbanes Oxley Act and Section 954 of the Dodd
Frank Act), the Stock, shall be subject to any required clawback, forfeiture or
similar requirement.


14.    Section 409A. It is intended that the Stock be exempt from or comply with
Section 409A of the Internal Revenue Code of 1986, as amended and this
Certificate shall be interpreted consistent therewith. This Certificate is
subject to Section 15.4 of the Plan.


15.    Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:


if to the Company:


Internap Corporation
One Enterprise Avenue, N
Secaucus, NJ 07094
Attn: Legal Department – Richard Diegnan, General Counsel
E-mail: RDiegnan@INAP.com


if to the Participant, at the Participant’s last known address on file with the
Company.


All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied.


16.    Acceptance. By accepting the Notice, Participant acknowledges receipt of
a copy of the Plan, Notice and Prospectus and this Certificate and that
Participant has read and understands the terms and provisions hereof and
thereof, and accepts the Award subject to all the terms and conditions of the
Plan, Notice and Prospectus and this Certificate. Participant acknowledges that
there may be adverse tax consequences upon acceptance of the Award and that
Participant should consult a tax adviser prior to such acceptance or disposition
of Stock regarding the consequences, including the applicability and effect of
all U.S. federal, state and local tax laws. The Company does not provide tax
advice to its directors.


Annex A


Time Targets for Current Fiscal Year




Time Criteria


If Participant continuously provides services to the Company until the Vesting
Date then one hundred percent (100%) of the total Award shall vest one year from
the grant date.


Additional Information


In the event of a change in control (as defined in the Plan), any surviving or
acquiring corporation would be required to assume any outstanding award under
the Plan or substitute similar awards. If the surviving or acquiring corporation
does not assume outstanding awards or substitute similar awards, then subject to
the change in control occurring, all outstanding Awards of Participants whose
employment with the Company has not terminated would be accelerated in full
before the effective time of the change in control.


In the event of any stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off, split-up, or other similar change in capitalization or
similar event, the Awards set forth above shall be adjusted by the Compensation
Committee in a proportionate or equitable manner to reflect such event.


1

